DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(2) under 35 U.S.C. 103 as obvious over Ferry et al. (US Pub. No. 2012/0116338).
Claims 1-7 and 10-11, and 13-16: Ferry et al. teach a melt-blown fabric material (abstract) comprising a primary polypropylene (abstract) which is a mixture of propylene polymers [0021]. The amounts of each polypropylene polymer type varies based on weight percent which includes one component equal to or less than 10 wt. % and one component equal to or greater than 90 wt % [0023]. The molecular weight is an average of from 25,000 to 69,000 [0024]. Specific type of polymers include the family of AchieveTM polymers [0026] in a blend with another polypropylene polymer [0027-0028, 0039]. The nonwovens made include filtration products [0039].
The melt flow rate from 5 to 500 dg/min [0007, 0024]. The fiber diameter is less than 20 um [0009,0015].

However, Ferry et al. teach that the molecular weight distribution varies [0024] and adjusting the molecular weight is well known in the art [0024].The molecular weight is a routinely optimized result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Ferry et al. do not teach the intrinsic viscosity.
However, the materials and polymers disclosed by Ferry et al. appear to be the same or substantially the same as claimed. According to MPEP 2112.01, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” And, further, “"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its 
It is noted that once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a nonobvious difference (MPEP 2113, II.). “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).” And, further, “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).”
Ferry et al. do not teach the peak fiber diameter as tested and determined by Applicant and, therefore, does not teach the claimed ratio of peak fiber diameter to average fiber diameter. The fiber diameter – and, therefore, the fiber diameter distribution - is a well-known and well-recognized result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new 
Claim 8: Ferry et al. do not teach the specific surface area of the material. However, the materials appear to be the same or substantially the same. The specific surface area is a measurement of surface area of a material using a specific method of testing. If the materials are the same then the specific surface area is the same.
Claim 12: Claim 12 recites the intended use of the material. The intended use does not limit the structure of the material. The prior art is capable of functioning as a filter for liquids and therefore meets the claim (MPEP 2111.02).
Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed ratio of a peak fiber diameter to an average fiber diameter is a variable that produces unexpected and superior results. 
	A claim of unexpected results must be commensurate in scope with the claim. Applicant points to the examples and alleges that the peak fiber diameter ratios of 0.56 and 0.53 of the examples are superior to the comparative examples having values of 0.4 and 0.45. The two data points of 0.56 and 0.53 are not sufficient to establish that the unexpected results are across the range of “higher than 0.5”, or the other claimed ranges of “0.53 or higher”, “0.55 or higher”, “0.95 or lower”, and “0.90 and lower”.
	Further, a general allegation of “excellent fine particle collection efficiency when used as a filter” is not a sufficient enough argument to establish specific superiority or unexpected results directly related to the claimed peak fiber diameter.

	Applicant has failed to establish unexpected or superior results associated with the claimed ranges. The Examiner maintains her argument that the ratio of peak fiber diameter to average fiber diameter is a measure of fiber diameter that is routinely optimized given that fiber diameter is routinely optimized to control properties of the material. The Examiner provides Singha et al. to demonstrate that the fiber diameter distribution and fiber diameter of a filter material is routinely optimized to control the finished web properties of a nonwoven media. Therefore, Applicant’s arguments are not persuasive and the Examiner’s rejection is maintained.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778